NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
PARSONS GLOBAL SERVICES, INC.
(ON BEHALF OF ODELL INTERNATIONAL, INC.),
Appellom.t,
V.
JOHN MCHUGH, SECRETARY OF THE ARMY,
Appellee.
2011-1201 `
Appea1 from the Armed Services Board of Contract
Appea1s in no. 56731, Administrative Judge Robert T.
Peacock.
ON MOTION
0 R D E R
Upon consideration of Parsons Globa1 Services, Inc.’s
unopposed motion to reform the official caption,
I'1‘ ls ORDERED THAT:
The motion is granted The revised official caption is
reflected above.

PARSONS GLOBAL V. ARMY
2
FOR THE COURT
JUN 02 2011
/s/ J an H0rbaly
Date J an Horbaly
C1erk
cc: James J. Ga1lagher, Esq.
Stacey Grigsby, Esq.
s2O l.S. 0
TH
me
°l'l
§§-n
nbi
§‘\1l"
EoPEALS FOR
L CIRCUlT
AP
JUN 0 2 2011
.|ANHDRBALY
GLEM
1